 
 
 
 
Exhibit 10.40

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.


AMENDMENT NUMBER SIX TO
WAFER SUPPLY AGREEMENT


This Amendment Number Six (the “Amendment") effective as of December 8, 2015
(the “Amendment Effective Date”) amends the Wafer Supply Agreement effective
April 1, 2005, as amended by Amendment number one effective December 19, 2008,
Amendment number two effective September 13, 2010, Amendment number three
effective February 1, 2012, Amendment number four effective April 1, 2015, and
Amendment number five effective November 2, 2015 (as amended the “Agreement”) by
and between:


(1)
POWER INTEGRATIONS INTERNATIONAL LTD., a Cayman Islands corporation having a
place of business at P.O. Box 219 Strathvale House, North Church Street, George
Town, Grand Cayman, Cayman Islands ("Power Integrations")



and


(2)
SEIKO EPSON CORPORATION. a Japanese corporation having a place of business at
281 Fujimi, Fujimi-machi, Suwa-gun, Nagano-ken, 399-0293 Japan ("Seiko Epson").



RECITALS
WHEREAS, pursuant to the terms of the Agreement, Power Integrations grants to
Seiko Epson licenses of certain of Power Integrations' intellectual property for
the SOLE purpose of Power Integrations acquiring from Seiko Epson the
fabrication and supply of wafers of certain power IC products; and


WHEREAS, Power Integrations and Seiko Epson desire to amend the terms of the
Agreement; and
WHEREAS, in accordance with Section 18.10 of the Agreement, the Agreement may be
amended only by an instrument in writing duly executed by authorized
representatives of Seiko Epson and Power Integrations.
Now, THEREFORE, in consideration of the mutual promises contained herein and
other good and valuable consideration the receipt and sufficiency of which is
hereby acknowledged, the parties hereby amend the Agreement as follows:


AGREEMENT
1.
Section 13.1 of the Agreement is deleted in its entirety and replaced with the
following:


Confidential
1
[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------


13.1 This Agreement shall continue in full force and effect from the Effective
Date until December 31, 2020, unless earlier terminated as provided herein
(“Term”). After [ * ], Seiko Epson may terminate the Agreement without cause at
its convenience upon providing [ * ] months prior written notice thereof to
Power Integrations. If this Agreement has not been earlier terminated, the
parties agree to negotiate in good faith, beginning one year prior to the end of
the Term, for this Agreement's continuation for another [ * ] year period, on
mutually agreeable terms and conditions.


2.
Effective as of the Amendment Effective Date, all references in the Agreement to
the “Agreement” or “this Agreement” shall mean the Agreement as amended by this
Amendment. Except as expressly amended herein, the terms of the Agreement
continue unchanged and shall remain in full force and effect. This Amendment may
be executed in one or more counterparts, each of which shall be considered an
original, but all of which counterparts together shall constitute one and the
same instrument.

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their duly authorized representatives, effective as of the Amendment Effective
Date.
SEIKO EPSON CORPORATION
 
POWER INTEGRATIONS INTERNATIONAL, LTD.
 
 
 
 
 
By:
/s/ Kazuhiro Takenaka
 
By:
/s/ Raja Petrakian
Name:
Kazuhiro Takenaka
 
Name:
Raja Petrakian
Title:
Deputy COO, MD
 
Title:
President, PIIL






Confidential
2
[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

